DETAILED ACTION
	In Reply filed on 04/01/2022 Claims 10-14 and 21-35 are pending. Claims 10, 24-25, 29-30, and 33 are currently amended. Claim 13 is withdrawn. Claims 10-12, 14, and 21-35 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 14, 21, 23-24, 26-28, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 7413001 (“Wang”) in view of US 2019/0329488 A1 (“Ravich”).
	Regarding claim 10, Wang teaches a method of producing a core for a gas turbine component casting (Col. 1 lines 17-18 and Col. 4 lines 8-10) comprising:
	providing a core injection tooling comprising a cavity block (38) having an upper portion, a lower portion, and a recessed cavity in each of the upper portion and the lower portion, and a core die insert (28) positioned within the cavity block (38), the core die insert comprised of a sacrificial material (Col. 6 lines 19-65 teaches a model 28 positioned within buttresses 38 where the model is dissolvable or meltable);
	directing a ceramic based core material into the core die insert (Col. 6 lines 19-56);
	applying a pressure to the core die insert through the cavity block (Col. 6 lines 23-26);
	solidifying the ceramic based core material within the core die insert (Col. 6 lines 19-56); and
	removing the core from the core die insert (Col. 6 lines 57-65).
Wang does not explicitly teach a core injection tooling comprising an adapter insert having a first and a second portion, the adapter insert sized to fit within the recessed cavities in a cavity block, and an insert separate from and positioned within the adapter insert.
Ravich teaches providing a core tooling comprising an adapter insert having a first portion and a second portion, the adapter insert sized to fit within the recessed cavities of the cavity block (Abstract, Fig. 9E, 11 and [0185-0191] teach an inner envelope region 904 sized to fit within the cavity of the outer envelope region 906), and a core die insert separate from and positioned within the adapter insert ([0185] and Figs. 9E, 11 teach a core region 902 separate from and positioned within an inner envelope region 904 and the inner envelope region 904 located within an outer envelope region 906; [0071] teaches the core comprises a support formulation; [0014, 0207] teach removing the support to reveal the final shape of the fabricated 3D object).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the core injection tooling of Wang to incorporate the configuration taught by Ravich motivated by improving the thermo-mechanical properties of Wang’s core injection tooling (Ravich - [0177]).
The combination of Wang and Ravich suggests to a person of ordinary skill in the art that the applied pressure to the core die insert is through the adapter insert and cavity block. Specifically, Wang teaches applying a pressure to the core die insert through the cavity block (Col. 6 lines 23-26) and Ravich teaches an adapter insert located between a cavity block and core ([0185] and Figs. 9E, 11). An ordinarily skilled artisan would find it obvious to combine these teachings of Wang and Ravich leading to the conclusion that the pressure taught in Wang would be applied to both the adapter insert and cavity block.

Regarding claim 11, Wang teaches the core die insert is fabricated from an additive manufacturing process (Col. 5 line 56-Col. 6 line 11).

	Regarding claim 12, Wang teaches the core die insert is fabricated in a single piece (Fig. 3 synthetic model 28 is displayed as a single piece).

	Regarding claim 14, Wang does not explicitly teach the adapter insert being fabricated from a plastic material.
Ravich teaches the adapter insert is fabricated from plastic material ([0022-0023, 0185, 0189] and Figs. 9E, 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the plastic adapter insert as taught by Ravich motivated by reasons set forth in claim 10.

	Regarding claim 21, Wang teaches the core die insert being soluble (Col. 6 lines 57-65), but does not explicitly teach the core die insert being soluble in water.
	Ravich teaches a water-soluble core [0332].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the cavity block as taught by Ravich motivated by reasons set forth in claim 10.

	Regarding claim 23, Wang teaches manufacturing the core die insert using a printable polymer material (Col. 5 line 56-Col. 6 line 11).

	Regarding claim 26, Wang does not explicitly teach the adapter insert being fabricated from a plastic material.
Ravich teaches the adapter insert is fabricated from plastic material ([0022-0023, 0185, 0189] and Figs. 9E, 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the plastic adapter insert as taught by Ravich motivated by reasons set forth in claim 10.

	Regarding claim 27, Wang teaches the core die insert has a hollow internal profile corresponding to an external profile of the core (Col. 6 lines 12-26, Col. 14 lines 13-18 and Figs. 3-6 and 9-10).

	Regarding claim 28, Wang does not explicitly teach the core die insert has an external profile that corresponds to a profile of the adapter insert. 
Ravich teaches the core die insert has an external profile that corresponds to a profile of the adapter insert (Abstract, Fig. 9E, 11 and [0185-0191]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the configuration as taught by Ravich motivated by reasons set forth in claim 10.

	Regarding claim 33, Wang teaches a method of producing a core for a gas turbine component casting (Col. 1 lines 17-18 and Col. 4 lines 8-10) comprising: 
	fabricating an adapter insert (Col. 6 lines 12- 26, lines 57- 65 teaches a buttresses 38); 
	using an additive manufacturing process to fabricate a core die insert comprising sacrificial material (Col. 6 lines 12- 26, lines 57- 65 teaches a 3D printed model 28)
	situating the core die insert within the adapter insert (Col. 6 lines 12- 26, lines 57- 65 teaches a 3D printed model 28 positioned within buttresses 38);
	directing a ceramic based core material into the core die insert (Col. 6 lines 19- 56);
	applying pressure to the core die insert through the adapter insert (Col. 6 lines 23- 26);
	solidifying the ceramic based core material within the core die insert (Col. 6 lines 19- 56); and
	removing the core from the core die insert (Col. 6 lines 57- 65).
Wang does not explicitly teach a core injection tooling comprising a cavity block having an upper portion, a lower portion, and a recessed cavity in each of the upper portion and the lower portion; fabricating an adapter insert sized to fit within the recessed cavities; and situating the adapter insert within the recessed cavities.
Ravich teaches a core injection tooling comprising a cavity block (906/908) having an upper portion, a lower portion, and a recessed cavity in each of the upper portion and the lower portion (Figs. 9- 11); fabricating an adapter insert (904) sized to fit within the recessed cavities (Figs. 9- 11); and situating the adapter insert (904) within the recessed cavities (Figs. 9- 11 and [0185- 0191]).
It would have been obvious to one with ordinary skill in the art before the effective filing It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the cavity block as taught by Ravich motivated by reasons set forth in claim 10.
The combination of Wang and Ravich suggests to a person of ordinary skill in the art that the applied pressure to the core die insert is through the adapter insert and cavity block for reasons set forth in claim 10.

Regarding claim 34, Wang teaches the core die insert (28) has an internal hollow chamber corresponding to a shape of the core (Col. 6 lines 12- 26, Col. 14 lines 13- 18 and Figs. 3- 6 and 9- 10).

Regarding claim 35, Wang does not explicitly teach fabricating the adapter insert using the AM process.
Ravich teaches fabricating the adapter insert using the AM process (Figs. 9- 11 and [0185- 0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the features of Ravich for reasons set forth in claim 10.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ravich, as applied to claims 10 and 21, further in view of US 2021/0276077 A1 (“Hearon”).
Regarding claim 22, Wang teaches removing the core from the core die insert comprises combining solvent and the core die insert together with the solidified ceramic based core material (Col. 6 lines 57-65).
Wang does not explicitly teach dissolving using a bath
Hearon teaches dissolving using a bath [0333].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the dissolving of Wang with the bath immersion in water as a solvent because this is a substitution of equivalent elements yielding predictable results. Both references teach removing material via dissolving (Wang - Col. 6 lines 57-65; Hearon - [0333]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ravich, further in view of US 2001/0008323 A1 (“Reed”).
Regarding claim 24, Wang teaches ceramic-based core material is directed into the core die insert via the cavity block that is in communication with a channel adjacent the core die insert (Col. 6 lines 19-56 and Fig. 4, 8 teach injecting core material through a hole formed by buttress plates 38, curing the core material, and then removing the buttress plates from the synthetic model 28 having a core 42 formed therein).
Wang does not explicitly teach directing the material inward via a removable feed plate of a cavity block.
Reed teaches directing the material inward via a removable feed plate of a cavity block (Fig. 7 and [0079, 0084] teach a sprue plate 62 being removable from the member 184).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the cavity block of Wang to incorporate the feed plate as taught in Reed motivated by sealing the surface between nozzle and tool, supporting the nozzle, and aligning the tool components (Reed – [0023, 0050]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ravich, further in view of US 2002/0187065 A1 (“Amaya”).
Regarding claim 25, Wang does not explicitly teach machining a profile of the core in the upper portion and the lower portion of the cavity block.
Amaya teaches machining a profile of the core in the upper portion and the lower portion of a cavity block (Figs. 3- 6 and [0031, 0061-0062]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the tool of Wang and Ravich to incorporate the machining taught by Amaya because Amaya recognized ceramic injection molding (which is what Wang is doing) could be combined with the inventive techniques of Amaya according to paragraph [0031].

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Ravich, Reed, and USP 9089999 (“Dean”).
Regarding claim 29, Wang teaches a method for producing a core for a gas turbine component casting (Col. 1 lines 17-18 and Col. 4 lines 8-10) comprising:
	forming a sacrificial core die insert from a soluble material (Col. 5 line 56-Col. 6 line 11; Col. 6 lines 57-65);
providing a core injection tool comprising a cavity block having a recessed cavity, the cavity block having an upper portion, a lower portion coupled to the upper portion, and a channel in communication with the feed plate (buttresses 38; alternatively Col. 14 lines 13-18 and Figs. 8-9 teach a die 64 having an adapter insert corresponding to an periphery of the die 64 and a core die insert corresponding to the interior portions of the die 64 which form cavities therein; Col. 6 lines 19-56 and Fig. 4, 8 teach injecting core material through a hole formed by buttress plates 38, curing the core material, and then removing the buttress plates from the synthetic model 28 having a core 42 formed therein);
the core die insert is situated within the cavity block (Figs. 3-9 display buttresses 38 surrounding model 28)
directing a ceramic based core material into the core die insert via a channel (Figs. 3-9 and Col. 6 lines 23-26);
applying pressure to the core die insert (Col. 6 lines 23-26 and Figs. 4, 8);
solidifying the ceramic based core material within the core die insert (Col. 6 lines 23- 26); and
	removing the core from the core die insert (Col. 6 lines 57-65).
	Wang does not explicitly teach forming a core die insert from water-soluble material; providing an adapter insert; a lower portion of the cavity block pivotably coupled to the upper portion; a removable feed plate; positioning the adapter insert within the cavity block such that the adapter insert is situated within the recessed cavity and the core die insert is situated within the adapter insert; and applying pressure to the core die insert through the adapter insert.
	Ravich teaches a core die insert from water-soluble material [0332]; providing an adapter insert (Abstract, Fig. 9E, 11 and [0185-0191]); and positioning the adapter insert within the cavity block such that the adapter insert is situated within the recessed cavity and the core die insert is situated within the adapter insert ([0185] and Figs. 9E, 11 teach a core region 902 separate from and positioned within an inner envelope region 904 and the inner envelope region 904 located within an outer envelope region 906).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Wang to incorporate the configuration taught by Ravich motivated by reasons set for in claim 10.
The combination of Wang and Ravich suggests to a person of ordinary skill in the art that the applied pressure to the core die insert is through the adapter insert and cavity block for reasons set forth in claim 10.
Reed teaches a removable feed plate (Fig. 7 and [0079, 0084] teach a sprue plate 62 being removable from the member 184).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the cavity block of Wang to incorporate the feed plate as taught in Reed motivated by reasons set forth in claim 24.
	Dean teaches a lower portion (204) of a cavity block pivotably coupled to an upper portion (202) (Fig. 2 and Col. 9 line 62-Col. 10 line 7).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the injection tool of Wang to incorporate the hinges as taught by Dean because this is a use of a known technique to improve similar devices in the same way. Here, one of ordinary skill in the art would find the hinges of Dean to permit pivoting movement between the mold components and would then accordingly find it obvious to improve the configuration between the mold components of Wang and Ravich.

Regarding claim 30, Wang does not explicitly teach the feed plate adjacent a split line in the cavity block.
Reed teaches the feed plate adjacent a split line in the cavity block (Figs. 2, 6, 8).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the cavity block of Wang to incorporate the feed plate as configured in Reed motivated by reasons set forth in claim 24.

	Regarding claim 31, Wang does not explicitly teach the adapter insert is fabricated by an AM process.
Ravich teaches the adapter insert is fabricated by an AM process (Figs. 9-11 and [0110, 0185-0191]).
It would have been obvious to one with ordinary skill in the art before the effective filing It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the features of Ravich for reasons set forth in claim 10.

	Regarding claim 32, Wang teaches the core die insert is fabricated by an AM process (Col. 6 lines 12-26, lines 57-65 teaches a 3D printed model 28).

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Ravich does not cure the deficiencies of Wang because the various layers created by Ravich cannot form a “cavity block” and “adaptive insert” as claimed, and certainly cannot be used to “apply[] pressure to the core die insert through he adapter insert and the cavity block.” Applicant argues that the cited art does not show a “core die insert separate from and positioned within the adapter insert” as amended claim 10 now recites. Applicant also disagrees that the Wang reference teaches an adaptive insert based on the buttresses 38. Specifically, Applicant argues that Wang does not teach the claimed “adaptive insert” is “sized to fit within the recessed cavities in the cavity block” so therefore Wang cannot teach an adaptive insert
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the combination of Wang and Ravich teach the cavity block, adaptive insert, and core die insert as claimed. Furthermore, when combining Wang and Ravich, a person having ordinary skill in the art would understand to apply pressure to the core die insert through both the adapter insert and cavity block. Additionally, in light of the disclosures of Wang and Ravich, one of ordinary skill in the art would understand the adaptive insert is sized to fit within recessed cavities of a cavity block.

	Applicant argues that none of the references teach a “removable feed plate” as currently claimed. Specifically, Applicant argues that the outer envelope of Ravich is not the same as a removable feed plate. 
	In response to this argument, the Examiner respectfully points out that the newly cited reference, Reed, teaches a removable feed plate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744